DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Dingman on 16 March 2022.

The application has been amended as follows: 

Claim 22 is amended starting at line 3 of the claim from “a layer of silver or copper nanowires on top of some but not all of the surface of the substrate, wherein the nanowire layer” to the following:
---- a metal nanowire layer of silver or copper nanowires on top of some but not all of the surface of the substrate, wherein the metal nanowire layer----

Allowable Subject Matter
Claims 1-4, 6, 8-18, and 21-25 allowed.
The following is an examiner’s statement of reasons for allowance:  The closest art to the instant claims is that of Jones (US 2008/0259262) and Britz (US 2010/0136224).  Jones and Britz do not teach or suggest the claimed nanowire and CNT layers with the claimed coverage area combined with the visible light transmission.  Newly discovered prior art of Numata et al. (JP2009-163959 – machine translation).  Numata teaches transparent conductive films (Paragraph 1) comprising carbon nanotubes and a binder (Paragraphs 45-47) and teaches where a carbon nanotube layer with a coverage of 1-40 mg/m2 generally and where 1-10 mg/m2 results in a transmission of 80% or more (Paragraph 104).  Further, Tables 1-3 of Britz, who teaches CNT’s and a binder content overlapping the claimed range, results in a visible light transmission below the claimed 95%.  Accordingly, the preponderance of the evidence suggests the combination of the claimed features would not predictable to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 10 March 2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-4, 6, 8-18, and 21-26 has been withdrawn. 
Applicant’s arguments, see remarks, filed 10 March 2022, with respect to 35 USC 103 in view of Jones, Britz, Coenjarts, Tsujimoto, and Matsumoto have been fully considered and are persuasive.  The rejections of claims 1-4, 6, 8-18, and 21-25 have been withdrawn.  As outlined above, applicant’s amendments do not reasonably suggest the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784